DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vail et al. (4,702,522).  Vail et al. shows the use of a seat assembly (10), comprising a cushioned (30) component having an interior cavity; a rack assembly (14) positioned within the interior cavity, wherein the rack assembly includes first and second mounting members (28) laterally spaced-apart from one another to define a receiving area therebetween; and a cartridge assembly (18) having first and second attachment interfaces (24,26) laterally spaced-apart from one another and interconnected by a cushioned portion (20,21), wherein the cartridge assembly is removably received within the receiving area upon disassembly.  Regarding claim 11, the mounting members each have a channel (to receive the attachment interfaces) disposed therealong.  Regarding claim 15, the rack assembly includes first and second frame members (14) with the first and second mounting members respectively mounted thereto (Fig. 3).  
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (6,152,534).  Maeda et al. shows the use of a seat assembly (Fig. 1), comprising a  by a cushioned portion (2), wherein the cartridge assembly is removably received within the receiving area upon disassembly.  Regarding claim 15, the rack assembly includes first and second frame members (1) with the first and second mounting members respectively mounted thereto (Fig. 3).  Regarding claim 16, Maeda et al. shows the use of a rack assemble 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vail et al.  Vail et al.  Vail et al. shows the first and second attachment interfaces of the cartridge assembly including one or more outwardly extending rails (26) that are slidably received within the channels (28) of the first and second mounting members of the rack assembly.  Vail et al. shows all of the teaching of the claimed invention except the one or more channels open inwardly towards the receiving area.  It would have been an obvious matter of design choice for one of ordinary skill in the art to have the outwardly facing channels of Vail et al. to face inwardly since it has been held that a mere reversal of parts is within the teachings of one of ordinary skill in the In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 1-9 and 16-20 are allowed over the prior art made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 8,220,873, 6,375,269, 5,894,664, and 4,603,907 show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
March 23, 2022